Petitioner, who, by order dated June 15,1981, was suspended as an attorney and counselor at law for a period of six months, has applied for reinstatement. The application was referred to the Committee on Character and Fitness for the Third Judicial District, which, after investigation, has reported that petitioner possesses the requisite character and fitness to resume the practice of law. Application granted and petitioner reinstated as an attorney and counselor at law effective immediately. Mahoney, P. J., Sweeney, Main, Mikoll and Yesawich, Jr., JJ., concur.